ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Hanley Industries, Inc.                      )
                                             )      ASBCA No. 58198
Under Contract Nos. N00104-03-C-K101         )
                    N00104-04-C-K053         )
                    NOO 104-04-C-K063        )

APPEARANCE FOR THE APPELLANT:                       Ryan K. Manger, Esq
                                                     Manger Law, LLC
                                                     St. Louis, MO

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Abram D. Burnett, III, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 28 March 2017




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58198, Appeal of Hanley Industries,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals